PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the May 18, 2016 sentence modifications and order denying motion to terminate illegal sentence in Case Nos. CJ14-1141-0, CJ14-1668-0, CJ14-2203-0, CJ14-3912-0, CJ14-1759-O, CJ14-5008-0, CJ14-4325-0, CJ14-4145-0, and CJ15-4861-0, in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).
PETITION GRANTED.
TORPY, BERGER and LAMBERT, JJ., concur.